12/23/2020     Case: 1:20-cv-06316 Document   #: -22-4
                                       Yahoo Mail        Filed: 12/23/20
                                                   Case #20-cv-06316:          Page
                                                                      1st Attempt       1 of
                                                                                  to Settle     2 PageID #:157
                                                                                            Issues




     Case #20-cv-06316: 1st Attempt to Settle Issues                   Exhibit 3
     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:     tracey.willis@usdoj.gov

     Cc:     frednance@clickservices.org; andre.bethea@usdoj.gov; michael.dever@usdoj.gov; tumia.romero@mail.house.gov;
             josie.ware@mail.house.gov; tumia@dannykdavis.com; jwilliams@air.org; dthompson@taftlaw.com;
             jpierce@taftlaw.com

     Date: Wednesday, December 2, 2020, 01:49 PM CST



     Good afternoon. As I was going through my materials for this matter, I came across a document
     that should have been used in determining the issues of giving the grant back. I am attaching the
     document. In support of the document attached, I sent an email to you guys in which Dr. Wash
     informed me she was giving the grant back and that I could take it over. This document could
     have been used to facilitate this transfer of ownership of the grant.

     In addition, the abstract (1st sentence) and proposal (pp. 2, 5, 10, 11, 13, 16, & 18) reports and
     establishes I was a partner (C.L.I.C.K. Services, NFP) with EMAGES, Inc. I worked for C.L.I.C.K.
     as verbally agreed between Dr. Wash and I upon entering into this partnership and initially writing
     the abstract and proposal.

     I need to remind you guys, I sat on Congressman Davis' Second Chance Act Advisory Committee
     in 2007 assisting in the development of the language used in the Bill signed by President Bush
     and enacted on April 10, 2008. I have been a peer reviewer since 2009, reviewing over 100
     proposals for Second Chance Act grants.

     The language in the Second Chance Act Bill was not amended but may have been supplemented
     adding language to define what was already defined as partnerships in a Second Chance Act
     grant. Language is important, and can be manipulated to be ambiguous. Nevertheless, I
     collaborated, partnered, created, and developed the language in the abstract and proposal with
     Dr. Wash that was submitted and funded in Grant #2018-CY-BX-0025. We all know, or should
     know, the language in the Abstract and Proposal of a funded grant supersedes, or partners with,
     all other secondary language for the operation of a Second Chance Act grant. The October 1,
     2018 states in the 2nd sentence, "EMAGES has subawards." Who do you think I was describing
     in this written document. Dr. Wash and I created this document, and it was approved by Ms. Willis
     and her team of professionals. Remember what I said in one of my Whistleblower complaints. I
     wrote our abstract, proposal, and the language in the October 1, 2018 to assure Dr. Wash did not
     do to me what she did to me with the 2010-2012 grant; that I wrote the abstract and proposal for
     this grant without any input from Dr. Wash. Dr. Wash and I achieved these 2 grants because of
     what I know about the SCA Bill of 2008 and knowledge of being a peer reviewer.

     Therefore, this is a way out for all of us, without further disturbances in our lifestyles, if we want to
     take it. Please respond. Thank you.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395


                                                                                                                          1/2
12/23/2020     Case: 1:20-cv-06316 Document   #: -22-4
                                       Yahoo Mail        Filed: 12/23/20
                                                   Case #20-cv-06316:          Page
                                                                      1st Attempt       2 of
                                                                                  to Settle     2 PageID #:158
                                                                                            Issues


                                                                 Exhibit 3
     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message,
     and any and all attachments transmitted with it are intended solely for the use of the addressee
     and may contain legally privileged and confidential information. If the reader of this message is
     not the intended recipient, or an employee or agent responsible for delivering this email message
     to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or
     other use of the message or its attachments is strictly prohibited. If you have received this email
     message and its attachments if any, in error, please notify the sender immediately by replying to
     the message and please delete it from your computer. Thank you.

             Project Abstract.pdf
             11.2kB

             Project Narrative.pdf
             96.4kB

             11.30.20 Sub Award Conditions Office of Justice Programs.pdf
             388.6kB
             10.1.18 EMAGES Subaward Monitoring Policy.pdf
             111.7kB




                                                                                                                 2/2
